OPINION — AG — THE COMMISSIONER OF THE LAND OFFICE MAY NOT APPROVE A LOAN PRIOR TO THE APPRAISER'S REPORT AS REQUIRED BY 64 Ohio St. 1971 63 [64-63] . FURTHER, IF AN APPLICATION FOR A FARM LOAN IS RECEIVED IN THE OFFICE BY DEPARTMENTAL EMPLOYEES PRIOR TO STATUTORY CHANGE TO A HIGHER RATE OF INTEREST, THE APPLICANT IS NOT ENTITLED TO RECEIVE A LOAN AT THE LOWER RATE OF INTEREST IF THE LOAN IS APPROVED BY THE COMMISSIONER OF THE LAND OFFICE AFTER THE EFFECTIVE DATE OF THE HIGHER RATE OF INTEREST. ANY SUCH LOAN AGREEMENTS NOT IN STRICT CONFORMITY WITH THE STATUTORY PROVISIONS OF 64 Ohio St. 1975 Supp., 52 [64-52](C) ARE ILLEGAL AND THEREBY VOID. CITE: 64 Ohio St. 1971 52 [64-52](D), 64 Ohio St. 1975 Supp., 52 [64-52](L), (JAMES H. GRAY)